                     Case 1:20-cr-00122-LTS Document 20
                                                     21 Filed 05/05/20 Page 1 of 1




                                                 May 5, 2020
          BY ECF
          The Honorable Judge Laura T. Swain                          MEMO ENDORSED
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

          RE:     United States v. William Jimenez
                  20 Cr. 122 (LTS)


          Honorable Judge Swain:

                I write in response to the Court’s email correspondence on May 5, 2020. With
          the consent of the government, I request adjournment of William Jimenez’s May 14
          status conference to the week of June 1. Mr. Jimenez requests to participate in this
          status conference in person, or remotely by video or teleconference. As mentioned,
          the government joins in this request and is available the first week of June.

                Mr. Jimenez consents to the exclusion of time until the next status
          conference.
THE APPLICATION IS GRANTED. THE CONFERENCE
IS ADJOURNED TO JUNE 1, 2020, AT A MORNING
TIME TO BE DETERMINED. THE COURT FINDS
PURSUANT TO 18 U.S.C. § 3161(h)(7)(A) THAT THE
ENDS OF JUSTICE SERVED BY AN EXCLUSION OF
THE TIME FROM TODAY’S DATE THROUGH JUNE 1,               Respectfully submitted,
2020, OUTWEIGH THE BEST INTERESTS OF THE                  /s/ Zawadi Baharanyi
PUBLIC AND THE DEFENDANTS IN A SPEEDY TRIAL              __________________________
FOR THE REASONS STATED ABOVE.
THE COURT WILL REQUEST A VIDEOCONFERENCE                 Zawadi Baharanyi
SETTING FOR THE MORNING OF JUNE 1, 2020. THE             Assistant Federal Defender
TIME CANNOT BE CONFIRMED UNTIL THE LATTER                Federal Defenders of New York
PART OF THE WEEK BEFORE THE CONFERENCE.
                                                         212-417-8735/ 917-612-2753
ACCORDINGLY, COUNSEL ARE REQUESTED TO HOLD OPEN 9:00 A.M. TO 2:00 P.M. ON JUNE 1, 2020, UNTIL FURTHER
NOTICE. DEFENSE COUNSEL IS FURTHER DIRECTED TO INFORM THE COURT BY MAY 20, 2020, AS TO WHETHER
         Cc:  AUSA Jacob Fiddelman
COUNSEL WISHES TO HAVE A PRIVATE 15 MINUTE CONSULTATION WITH THE CLIENT IMMEDIATELY BEFORE THE
CONFERENCE AND, IF SO, TO PROVIDE THE TELEPHONE NUMBER AT WHICH COUNSEL CAN BE REACHED FOR THAT
CONSULTATION. DE# 20 RESOLVED. SO ORDERED.

DATED:MAY 5, 2020
/S/ Laura Taylor Swain, USDJ
